Exhibit 10.3

 

JEFFERIES FINANCE LLC

520 MADISON AVENUE

NEW YORK, NY 10022

  

ROYAL BANK OF CANADA

ONE LIBERTY PLAZA

NEW YORK, NY 10006-1404

CONFIDENTIAL

January 10, 2011

iGate Corporation

6528 Kaiser Drive

Fremont, California 94555

Attention: Mr. Sujit Sircar, Chief Financial Officer

Project Pluto

Commitment Letter

Ladies and Gentlemen:

You have advised Jefferies Finance LLC (“Jefferies Finance”) and Royal Bank of
Canada (“Royal Bank”) (the “Commitment Banks”) and Jefferies Finance and RBC
Capital Markets1 (the “Joint Lead Arrangers”; and the Joint Lead Arrangers
together with the Commitment Banks, the “Agents”, “we” or “us”) that iGate
Corporation (“you” the “Company”) intends to acquire directly or indirectly (the
“Acquisition”) approximately 61.9% of the capital stock of a company previously
identified to us as “Pluto” (the “Target”) pursuant to the Purchase Agreement
(as defined below) and to make a mandatory tender offer for additional shares of
Target in compliance with applicable law (the “Subsequent Share Purchases”), and
to consummate the other transactions described herein (the “Transactions”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in either the Summary of Principal Terms and Conditions attached
hereto as Exhibit A (the “Senior Term Sheet”) or the Summary of Principal Terms
and Conditions attached hereto as Exhibit B (the “Bridge Term Sheet”, and
together with the Senior Term Sheet, the “Term Sheets”).

You have further advised each of the Agents that, in connection therewith, it is
intended that the financing for the Transactions and for the general corporate
purposes of the Company will include (i) a $50 million revolving credit facility
(the “Revolving Credit Facility”) described in the Senior Term Sheet, and
(ii) either (x) up to $700 million in aggregate principal amount of senior
unsecured notes (the “Notes”) in a Rule 144A or other private placement or
(y) if the Notes are not issued on or prior to the Closing Date (as defined
below), up to $700 million of senior unsecured increasing rate loans (the
“Bridge Loans”) under a credit facility (the “Bridge Facility”, and together
with the Revolving Credit Facility, the “Credit Facilities”) described in the
Bridge Term Sheet.

 

 

1

RBC Capital Markets is a brand name for the investment banking activities of
Royal Bank of Canada.



--------------------------------------------------------------------------------

In connection with the foregoing, each of the Commitment Banks is pleased to
advise you of its commitments to, severally and not jointly, provide 50%, of
each of the Credit Facilities upon the terms and subject to the conditions set
forth or referred to in this commitment letter (including the Term Sheets and
other attachments hereto (including Exhibit C hereto), this “Commitment
Letter”).

It is agreed that the Joint Lead Arrangers will act as the joint lead arrangers
and bookrunners for the Credit Facilities (with Jefferies Finance holding the
physical books and having top left lead placement in any marketing materials
used in connection with the Credit Facilities); that Jefferies Finance will act
as administrative agent for each of the Credit Facilities (in such capacity, the
“Administrative Agent”); and that Royal Bank will act as syndication agent for
each of the Credit Facilities. No compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letter referred to below)
will be paid to any Lender (as defined below) in connection with the Credit
Facilities unless you and the Agents shall so agree.

The Joint Lead Arrangers reserve the right, prior to or after the execution of
definitive documentation for the Credit Facilities, to syndicate all or a
portion of the Agents’ commitments hereunder to a group of banks, financial
institutions and other lenders (together with the Agents, the “Lenders”)
identified by the Agents in consultation with you and reasonably acceptable to
them and you (your consent not to be unreasonably withheld or delayed); provided
that, notwithstanding each Joint Lead Arranger’s right to syndicate the Credit
Facilities and receive commitments with respect thereto, no Agent may assign all
or any portion of its commitments hereunder prior to the date of the
consummation of the Acquisition using any financing provided or arranged by the
Committing Banks or any of their affiliates (the “Closing Date”) and, unless the
Company agrees in writing, each Agent shall retain exclusive control over all
rights and obligations with respect to its commitments, including all rights
with respect to consents, modifications and amendments, until the Closing Date
has occurred. Without limiting your obligations to assist with syndication
efforts as set forth below, it is understood that the Agents’ commitments
hereunder are not subject to syndication of the Credit Facilities or the
procurement of the ratings described in clause (d) of the immediately succeeding
sentence. The Joint Lead Arrangers intend to commence syndication efforts
promptly upon the execution of this Commitment Letter and as part of their
syndication efforts, it is their intent to have Lenders commit to the Credit
Facilities prior to the Closing Date. You agree actively to assist the Joint
Lead Arrangers in completing a timely syndication that is reasonably
satisfactory to them and you. Such assistance shall include, without limitation,
(a) your using commercially reasonable efforts to ensure that any syndication
efforts benefit materially from your existing lending and investment banking
relationships and the existing lending and investment banking relationships of
Apax Partners, L.P. (the “Sponsor”), (b) direct contact between senior
management, representatives and your advisors, on the one hand, and the proposed
Lenders, on the other hand at times mutually agreed upon, (c) assistance by you
in the preparation of customary Confidential Information Memoranda for each of
the Credit Facilities and other marketing materials to be used in connection
with the syndications, including causing such Confidential Information Memoranda
to conform to market standards as reasonably determined by the Joint Lead
Arrangers (and all of which shall be in form and substance reasonably
satisfactory to the

 

2



--------------------------------------------------------------------------------

Agents) and, at the request of the Joint Lead Arrangers, the preparation of
versions of the Confidential Information Memoranda that do not contain material
non-public information concerning the Company, its affiliates or their
securities for purposes of United States federal and state securities laws,
(d) using your commercially reasonable efforts to procure corporate ratings for
the Company and ratings for each of the Credit Facilities and the Notes from
each of Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors
Service, Inc. (“Moody’s”) prior to the launch of syndication and (e) the
hosting, with the Joint Lead Arrangers, of one or more meetings of prospective
Lenders at times mutually agreed upon.

The Joint Lead Arrangers will, in consultation with you, manage all aspects of
any syndication, including decisions as to the selection of institutions to be
approached and when they will be approached, when their commitments will be
accepted, which institutions will participate, the allocation of the commitments
among the Lenders and the amount and distribution of fees among the Lenders. To
assist the Joint Lead Arrangers in their syndication efforts, you agree promptly
to prepare and provide (and to use commercially reasonable efforts to cause the
Sponsor to provide) to the Joint Lead Arrangers all customary information with
respect to you, the Target and each of your and the Target’s respective
subsidiaries, the Transactions and the other transactions contemplated hereby,
including all financial information and projections (including financial
estimates, forecasts and other forward-looking information, the “Projections”),
as the Joint Lead Arrangers may reasonably request. You hereby represent and
covenant that (a) all written information and written data concerning you and
your subsidiaries and, to the best of your knowledge, the Target and its
subsidiaries other than the Projections and information of a general economic or
general industry nature (the “Information”) that has been or will be made
available to the Agents by you or any of your representatives, taken as a whole,
is or will be, when furnished, complete and correct in all material respects and
does not or will not, when furnished, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements thereto)
and (b) the Projections that have been or will be made available to the Agents
by you or any of your representatives have been or will be prepared in good
faith based upon assumptions that are believed by you to be reasonable at the
time made and at the time the related Projections are made available to the
Agents. You agree that if at any time prior to the closing of the Credit
Facilities any of the representations in the preceding sentence would be
incorrect in any material respect if the Information and Projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement the Information and the Projections so that such
representations will be correct in all material respects under those
circumstances. You further agree that, upon the request of the Agents, at any
time following the closing of the Credit Facilities, but prior to the earlier of
(i) a successful syndication and (ii) 90 days after the Closing Date, you will
promptly supplement the Information and Projections to the extent required such
that the representations in the second preceding sentence would be correct in
all material respect if the Information and Projections were being furnished,
and such representations were being made, at such time. In arranging and
syndicating the Credit Facilities, the Joint Lead Arrangers will be entitled to
use and rely on the Information and the Projections without responsibility for
independent verification thereof.

 

3



--------------------------------------------------------------------------------

As consideration for the commitments of the Agents hereunder and their agreement
to perform the services described herein, you agree to pay the fees set forth in
this Commitment Letter and in the Fee Letter dated the date hereof and delivered
herewith with respect to the Credit Facilities (the “Fee Letter”). Once paid,
such fees shall not be refundable under any circumstances, except as otherwise
contemplated by the Fee Letter.

The commitments of the Agents hereunder and their agreement to perform the
services described herein are subject to the conditions set forth or referred to
in the Term Sheets and the other exhibits hereto. It is understood and agreed
that (a) prior to and during the syndication of the Bridge Facility, there shall
be no competing issues of debt securities or competing syndications of
commercial bank or other credit facilities of you or any of your or its
subsidiaries (excluding, for the avoidance of doubt, the Target and its
subsidiaries) being offered, placed or arranged (other than the Credit
Facilities and the Notes), (b) upon the request of the Company, the Committing
Banks will fund the Bridge Loans so long as the conditions referenced in the
prior sentence have been satisfied or waived and (c) the commitments of the
Committing Banks hereunder the Bridge Loans are not subject to a “pre-marketing”
condition.

In addition, the commitments of the Agents hereunder are subject to the
negotiation, execution and delivery of definitive documentation with respect to
the Revolving Credit Facility (the “Revolving Credit Facility Documentation”),
and the Bridge Facility (the “Bridge Facility Documentation”, and together with
the Revolving Credit Facility Documentation, the “Credit Documentation”)
reasonably satisfactory to them and you, which shall be consistent with the Term
Sheets and consistent with Sponsor Precedent (as defined below) but taking into
account current similar transactions; provided that, notwithstanding anything in
this Commitment Letter, the Fee Letter, the Credit Documentation or any other
letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations relating to the
Company, the Target, its subsidiaries and their businesses the making of which
shall be a condition to availability of the Credit Facilities on the Closing
Date shall be (A) such of the representations made with respect to the Target in
each of the Share Purchase Agreements, each dated January 10, 2011, pursuant to
which the Acquisition is to be consummated (together with all exhibits and
schedules thereto, collectively, the “Purchase Agreement”) as are material to
the interests of the Lenders, but only to the extent that you have the right to
terminate your obligations (or refuse to consummate the Acquisition) under the
Purchase Agreement as a result of a breach of such representations in the
Purchase Agreement and (B) the Specified Representations (as defined below) and
(ii) the terms of the Credit Documentation shall be in a form such that they do
not impair availability of the Credit Facilities on the Closing Date if the
conditions set forth herein, in the Term Sheets and in Exhibit C are satisfied.
Those matters that are not covered by or made clear under the provisions of this
Commitment Letter are subject to the approval and agreement of the Agents and
you; provided that such approvals and agreements shall be in a manner that is
consistent with the Term Sheets and consistent with Sponsor Precedent but taking
into account current similar transactions. For purposes hereof, “Specified
Representations” means the representations and warranties set forth in the Term
Sheets relating to legal existence; corporate power and authority; the due
authorization, execution, delivery and enforceability of the Credit
Documentation; no conflict with organizational documents; the consolidated
solvency of the Company and its subsidiaries; Federal Reserve margin
regulations; the Investment Company Act; and the status of the Credit Facilities
and the guaranties thereof as senior debt. As used herein and in the Term
Sheets, “Sponsor Precedent” means leveraged

 

4



--------------------------------------------------------------------------------

finance transactions led by the Sponsor, with such changes that reflect the
terms of the Term Sheets and as are necessary to take into account the specific
nature of the business of the Company, the jurisdiction of operations of the
Company and the structure of the Transactions. The provisions of this paragraph
are referred to as the “Certain Funds Provisions”

You agree (a) to indemnify and hold harmless each of the Agents and their
respective affiliates and controlling persons and the respective officers,
directors, employees, agents, members and successors and assigns of each of the
foregoing (each, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and expenses, joint or several, to which any such
Indemnified Person may become subject arising out of or in connection with this
Commitment Letter (including the Term Sheets), the Fee Letter, the Transactions,
the Credit Facilities or any related transaction or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether brought by or against any person or whether any such Indemnified Person
is a party thereto, and to reimburse each such Indemnified Person upon demand
for any reasonable legal or other expenses incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related expenses (i) to the extent they have resulted
from the willful misconduct, bad faith or gross negligence of such Indemnified
Person or any of the officers, directors, employees, agents or members of any of
the foregoing, (ii) arising from a material breach of the obligations of such
Indemnified Person under this Commitment Letter or the Credit Documentation or
(iii) arising out of or in connection with any claim, litigation, investigation
or proceeding that does not involve an act or omission of you or any of your
affiliates and that is brought by an Indemnified Person against any other
Indemnified Person (provided that the Agents and the Administrative Agent shall
remain indemnified in such cases to the extent acting in such capacities so long
as otherwise entitled to indemnification under this paragraph), and (b) to
reimburse the Agents and each Indemnified Person from time to time, upon
presentation of a summary statement, for all reasonable out-of-pocket expenses
(including but not limited to expenses of the Agents’ due diligence
investigation, syndication expenses, travel expenses and reasonable fees,
disbursements and other charges of a single counsel to the Agents and of a
single local counsel to the Agents in each relevant jurisdiction), in each case
incurred in connection with the Credit Facilities and the preparation of this
Commitment Letter, the Fee Letter, the definitive documentation for the Credit
Facilities (collectively, the “Expenses”); provided that you shall not be
required to reimburse any of the Expenses in the event the Closing Date does not
occur. Notwithstanding any other provision of this Commitment Letter, no
Indemnified Person shall be liable for (i) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent such damages have resulted from the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any of the officers, directors,
employees, agents or members of any of the foregoing or (ii) any indirect,
special, punitive or consequential damages in connection with its activities
related to the Credit Facilities.

You acknowledge that each Agent may be providing debt financing, equity capital
or other services (including financial advisory services) to other companies in
respect of which you may have conflicting interests (other than with respect to
the transactions described herein). We will not furnish confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter or our other relationships with you to other companies. You also
acknowledge that we do not have any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by us from other companies.

 

5



--------------------------------------------------------------------------------

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and the Agents is intended to be or has been created in
respect of any of the transactions contemplated by this Commitment Letter,
irrespective of whether any Agent has advised or is advising you on other
matters, (b) the Agents, on the one hand, and you, on the other hand, have an
arm’s-length business relationship that does not directly or indirectly give
rise to, nor do you rely on, any fiduciary duty on the part of any Agent,
(c) you are capable of evaluating and understanding, and you understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Commitment Letter, (d) you have been advised that the Agents are engaged in a
broad range of transactions that may involve interests that differ from your
interests and that no Agent has an obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship
and (e) you waive, to the fullest extent permitted by law, any claims you may
have against the Agents or their respective affiliates for breach of fiduciary
duty or alleged breach of fiduciary duty and agree that the Agents and their
respective affiliates shall have no liability (whether direct or indirect) to
you in respect of such a fiduciary duty claim or to any person asserting a
fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees or creditors.

You further acknowledge that each of the Agents (together with its respective
affiliates) is a full service securities firm engaged in securities trading and
brokerage activities as well as providing investment banking and other financial
services. In the ordinary course of business, each Agent (together with its
respective affiliates) may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, you, the Target and its
subsidiaries and other companies with which you, the Sponsor or the Target or
its subsidiaries may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any Agent (or its respective
affiliates) or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion. You hereby waive, to the fullest
extent permitted by law, any claims you may have against the Agents or their
respective affiliates for any conflict of interest arising from such
transactions, activities, investments or holdings, or arising from the failure
of such Agent or any of its affiliates to bring such transactions, activities,
investments or holdings to your attention

This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto without the prior written consent of each other party hereto
(and any attempted assignment without such consent shall be null and void), is
intended to be solely for the benefit of the parties hereto (and Indemnified
Persons), is not intended to confer any benefits upon, or create any rights in
favor of, any person other than the parties hereto (and Indemnified Persons) and
is not intended to create a fiduciary relationship among the parties hereto. Any
and all obligations of, and services to be provided by, the Agents hereunder
(including, without limitation, their commitments) may be performed and any and
all rights of the Agents hereunder may be exercised by or through any of their
affiliates or branches (provided that the relevant Agent shall remain ultimately
liable for the performance of such obligations and services). This

 

6



--------------------------------------------------------------------------------

Commitment Letter may not be amended or any provision hereof waived or modified
except by an instrument in writing signed by each of the Agents and you. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
agreement. Delivery of an executed counterpart of a signature page of this
Commitment Letter by facsimile transmission or by “.pdf” electronic transmission
shall be effective as delivery of a manually executed counterpart hereof. You
acknowledge that information and documents relating to the Credit Facilities may
be transmitted through SyndTrak, Intralinks, the internet, e-mail, or similar
electronic transmission systems, and, notwithstanding anything herein to the
contrary, that each Agent shall not be liable for any damages arising from the
unauthorized use by others of information or documents transmitted in such
manner unless resulting from such Agent’s gross negligence, bad faith or willful
misconduct. This Commitment Letter and, together with the Fee Letter, supersedes
all prior understandings, whether written or oral, among us with respect to the
Credit Facilities and sets forth the entire understanding of the parties hereto
with respect thereto. THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York State or, to the extent permitted
by law, in such Federal court, (b) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Commitment Letter, the Fee Letter or the transactions contemplated hereby
or thereby in any New York State or in any such Federal court and (c) waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

This Commitment Letter is delivered to you on the understanding that none of the
Fee Letter and its terms or substance, or, prior to your acceptance hereof, this
Commitment Letter and its terms or substance, or the activities of the Agents
pursuant hereto or to the Fee Letter shall be disclosed, directly or indirectly,
to any other person or entity (including other lenders, underwriters, placement
agents, advisors or any similar persons) except (a) to the Sponsor and to your
and their officers, directors, employees, attorneys, accountants and advisors on
a confidential and need-to-know basis, (b) if the Agents consent to such
proposed disclosure or (c) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process based on the reasonable
advice of your legal counsel; provided that you may disclose this Commitment
Letter

 

7



--------------------------------------------------------------------------------

and a customarily redacted version of the contents of the Fee Letter (with such
redaction to be reasonably satisfactory to us) and the contents hereof (i) to
the Target and the other parties to the Purchase Agreement and their respective
officers, directors, employees, attorneys, accountants and advisors, on a
confidential and need-to-know basis and (ii) in any prospectus or other offering
memorandum related to the Notes.

The Agents and their affiliates will use all confidential information provided
to them or such affiliates by or on behalf of you hereunder solely for the
purpose of providing the services which are the subject of this Commitment
Letter and shall treat confidentially all such information; provided that
nothing herein shall prevent the Agents from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the Agents, to the
extent permitted by law, agree to use commercially reasonable efforts to inform
you promptly thereof), (b) upon the request or demand of any regulatory
authority having jurisdiction over the Agents or any of their affiliates, (c) to
the extent that such information becomes publicly available other than by reason
of improper disclosure by the Agents or any of their affiliates, (d) to the
extent that such information is received by the Agents from a third party that
is not to the Agents’ knowledge subject to confidentiality obligations to the
Company, (e) to the extent that such information is independently developed by
the Agents, (f) to the Agents’ affiliates and their employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transactions and are informed of the
confidential nature of such information, (g) to potential Lenders, participants
or assignees who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph) or (h) for purposes of establishing a
“due diligence” defense. The Agents’ obligations under this paragraph shall
automatically terminate and be superseded by the confidentiality provisions in
the Credit Documentation upon the initial funding thereunder.

The indemnification, confidentiality, jurisdiction, venue, governing law and
waiver of jury trial provisions contained herein and in the Fee Letter shall
remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the Agents’ commitments hereunder and
our agreements to provide the services described herein; provided that your
obligations under this Commitment Letter, other than those relating to
confidentiality and to the syndication of the Credit Facilities, shall
automatically terminate and be superseded by the definitive documentation
relating to the Credit Facilities upon the initial funding thereunder, and you
shall be released from all liability in connection therewith at such time.

We hereby notify you that pursuant to the requirements of the U.S.A. Patriot
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Patriot Act”), each of the Agents and each other Lender is required to obtain,
verify and record information that identifies the Company, which information
includes the name, address, tax identification number and other information
regarding the Company that will allow any of the Agents or such Lender to
identify the Company in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective as to the
Agents and each Lender.

 

8



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to the Agents executed counterparts hereof and of the Fee Letter not
later than 5:00 p.m., New York City time, on January 11, 2011. The Agents’
respective commitments hereunder and agreements contained herein will expire at
such time in the event that the Agents have not received such executed
counterparts in accordance with the immediately preceding sentence. In the event
that the initial borrowing in respect of the Bridge Facility does not occur on
or before the date which is 270 days following the earlier of (x) the execution
of the Purchase Agreement and (y) your execution of this Commitment Letter, or
if the Purchase Agreement has been irrevocably terminated, then this Commitment
Letter and the commitments and undertakings of each of the Agents hereunder
shall automatically terminate unless each of them shall, in their discretion,
agree to an extension.

 

9



--------------------------------------------------------------------------------

The Agents are pleased to have been given the opportunity to assist you in
connection with the financing for the Transactions.

 

Very truly yours, JEFFERIES FINANCE LLC By  

  /s/ E. Joseph Hess

 

  Name:  E. Joseph Hess

 

  Title:    Managing Director

[Project Pluto Commitment Letter Signature]



--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA By  

  /s/ James S. Wolfe

    Name:  James S. Wolfe     Title:     Managing Director

[SIGNATURE PAGE TO COMMITMENT LETTER]



--------------------------------------------------------------------------------

 

Accepted and agreed to as of

the date first above written:

iGATE CORPORATION By  

/s/ Sujit Sircar

Name: Sujit Sircar Title: Chief Financial Officer

[SIGNATURE PAGE TO COMMITMENT LETTER]



--------------------------------------------------------------------------------

EXHIBIT A

Project Pluto

Revolving Credit Facility

Summary of Principal Terms and Conditions2

 

Borrower:    iGate Corporation.

Administrative Agent and Collateral

Agent:

   Jefferies Finance LLC (“Jefferies Finance”) or one of its affiliates will act
as sole administrative agent (in such capacities, the “Administrative Agent”)
for a syndicate of banks, financial institutions and other entities reasonably
acceptable to the Borrower with respect to the Revolving Credit Facility
(together with the Commitment Banks, the “Lenders”), and will perform the duties
customarily associated with such roles. Lead Arrangers and Bookrunners:   
Jefferies Finance and RBC Capital Markets will act as joint lead arrangers and
bookrunners for the Revolving Credit Facility (the “Joint Lead Arrangers”), and
will perform the duties customarily associated with such roles. Syndication
Agent:    Royal Bank of Canada. Documentation Agent:    A financial institution
to be designated by the Borrower and reasonably acceptable to the Joint Lead
Arrangers. Revolving Credit Facility:    A revolving credit facility (the
“Revolving Facility”) in an aggregate principal amount equal to $50 million. The
loans under the Revolving Facility, together with (unless the context otherwise
requires) the swingline borrowings referred to below, are collectively referred
to as “Revolving Loans”. Revolving Loans will be available to the Borrower in US
dollars, with a sublimit of $15,000,000 for Canadian dollars. Swingline Loans:
   In connection with the Revolving Facility, one of the Joint Lead Arrangers or
one of their affiliates to be selected (in such capacity, the “Swingline
Lender”) will make available to the Borrower a swingline facility under which
the Borrower may make short-term borrowings in dollars upon same-day notice (in
minimum amounts to be mutually agreed upon and

 

2

All capitalized terms used but not defined herein shall have the meaning given
them in the Commitment Letter to which this Term Sheet is attached, including
Exhibit A thereto.

 

A- 1



--------------------------------------------------------------------------------

 

   integral multiples to be agreed upon) of up to an amount to be agreed. Except
for purposes of calculating the commitment fee described below, any such
swingline borrowings will reduce availability under the Revolving Facility on a
dollar-for-dollar basis.    Upon notice from the Swingline Lender, the Lenders
will be unconditionally obligated to purchase participations in any swingline
loan pro rata based upon their commitments under the Revolving Facility.    If
any Lender becomes a “defaulting Lender”, then the swingline exposure of such
defaulting Lender will automatically be reallocated among the non-defaulting
Lenders pro rata in accordance with their commitments under the Revolving
Facility up to an amount such that the revolving credit exposure of such
non-defaulting Lender does not exceed its commitments. In the event such
reallocation does not fully cover the exposure of such defaulting Lender, the
Swingline Lender may require the Borrower to repay such “uncovered” exposure in
respect of the swingline loans. Purpose:    The letters of credit and proceeds
of Revolving Loans will be used by the Borrower and its subsidiaries for working
capital and other general corporate purposes. Availability:    The Revolving
Facility (including letters of credit) will be made available at any time prior
to the final maturity of the Revolving Facility, in minimum principal amounts to
be agreed upon. Amounts repaid under the Revolving Facility may be reborrowed.
   Until the Administrative Agent shall have received a perfected security
interest in 65% of the voting stock of iGate Global Solutions Limited,
availability under the Revolving Facility shall be subject to compliance with a
borrowing base (the “Borrowing Base”) comprised of 75% of the Eligible
Receivables (to be defined) of the Borrower and the Guarantors (but to exclude,
in any event, receivables that are past due by more than 120 days). Interest
Rates and Fees:    As set forth on Annex I hereto.

 

A- 2



--------------------------------------------------------------------------------

Default Rate:    With respect to overdue principal, the applicable interest rate
plus 2.00% per annum, and with respect to any other overdue amount (including
overdue interest), the interest rate applicable to ABR loans (as defined in
Annex I) plus 2.00% per annum and in each case, shall be payable on demand.
Letters of Credit:    An aggregate amount to be agreed upon of the Revolving
Facility will be available to the Borrower for the purpose of issuing letters of
credit denominated in US dollars or Canadian dollars. Letters of credit under
the Revolving Facility will be issued by one of the Joint Lead Arrangers or one
of their affiliates to be selectd and/or other Lenders reasonably acceptable to
the Borrower and the Administrative Agent (each an “Issuing Bank”). Each letter
of credit shall expire not later than the earlier of (a) 12 months after its
date of issuance and (b) the fifth business day prior to the final maturity of
the Revolving Facility; provided that any letter of credit may provide for
renewal thereof for additional periods of up to 12 months (which in no event
shall extend beyond the date referred to in clause (b) above). The face amount
of any outstanding letter of credit (and, without duplication, any unpaid
drawing in respect thereof) will reduce availability under the Revolving
Facility on a dollar-for-dollar basis.    Drawings under any letter of credit
shall be reimbursed by the Borrower (whether with its own funds or with the
proceeds of loans under the Revolving Facility) within one business day after
notice of such drawing is received by the Borrower from the relevant Issuing
Bank. The Lenders will be irrevocably and unconditionally obligated to acquire
participations in each letter of credit, pro rata in accordance with their
commitments under the Revolving Facility, and to fund such participations in the
event the Borrower does not reimburse an Issuing Bank for drawings within the
time period specified above.    If any Lender becomes a “defaulting Lender”,
then the letter of credit exposure of such defaulting Lender will automatically
be reallocated among the non-defaulting Lenders pro rata in accordance with
their commitments under the Revolving Facility up to an amount such that the
revolving credit exposure of such non-defaulting Lender does not exceed its
commitments. In the event that such reallocation does not fully cover the
exposure of such defaulting Lender, the applicable Issuing Bank may require the
Borrower to cash collateralize such “uncovered” exposure in respect of each
outstanding letter of credit.

 

A- 3



--------------------------------------------------------------------------------

 

Final Maturity:    The Revolving Facility will mature, and lending commitments
thereunder will terminate, on the date that is four and one half years after the
Closing Date. Guarantees:    All obligations of the Borrower (the “Borrower
Obligations”) under the Revolving Facility will be unconditionally guaranteed
jointly and severally (the “Guarantees”) by each existing and subsequently
acquired or organized direct or indirect wholly-owned domestic restricted
subsidiary of the Borrower, other than any domestic subsidiary of a foreign
subsidiary (the “Guarantors”), provided that Guarantors shall not include
(a) unrestricted subsidiaries, (b) immaterial subsidiaries and (c) any
subsidiary that is prohibited by applicable law, rule or regulation or by any
contractual obligation existing on the Closing Date from guaranteeing the
Revolving Facility or which would require governmental (including regulatory)
consent, approval, license or authorization to provide a Guarantee unless such
consent, approval, license or authorization has been received.   
Notwithstanding the foregoing, subsidiaries may be excluded from the guarantee
requirements in circumstances where the Borrower and the Administrative Agent
reasonably agree that the cost of providing such a guarantee is excessive in
relation to the value afforded thereby. Security:    Subject to the limitations
set forth below in this section, the Borrower Obligations and the Guarantees
thereof will be secured by substantially all of the present and after-acquired
assets of the Borrower and each Guarantor (collectively, the “Collateral”),
including but not limited to: (a) a perfected pledge of all the capital stock
directly held by the Borrower or any Guarantor in any material wholly-owned
subsidiary (which pledge, in the case of the capital stock of any foreign
subsidiary of a U.S. entity or of a U.S. entity that holds capital stock of a
foreign subsidiary and is a disregarded entity for U.S. federal income tax
purposes, shall be limited to 65% of the voting stock of such foreign subsidiary
or such U.S. entity, as the case may be) and (c) perfected security interests
in, and mortgages on, substantially all other

 

A- 4



--------------------------------------------------------------------------------

 

   tangible and intangible assets of the Borrower and each Guarantor (including,
subject to the following paragraph, accounts receivable, inventory, equipment,
general intangibles, investment property, intellectual property, material
fee-owned real property, intercompany notes and proceeds of the foregoing).   
Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) fee owned real properties with a value of less than an amount to
be agreed (with any required mortgages being permitted to be delivered
post-closing) and all leasehold interests, (ii) motor vehicles and other assets
subject to certificates of title, letter of credit rights and commercial tort
claims, (iii) assets specifically requiring perfection through control
agreements (i.e., cash, deposit accounts or other bank or securities accounts,
etc.), (iv) those assets over which the granting of security interests in such
assets would be prohibited by contract, applicable law or regulation (provided
that the Borrower shall use commercially reasonable efforts to obtain such
consents in respect of the pledge of the shares of iGate Global Solutions
Limited) or the organizational documents of any non-wholly owned subsidiary
(including permitted liens, leases and licenses), or to the extent that such
security interests would result in adverse tax or accounting consequences as
determined by the Borrower, (v) those assets as to which the Administrative
Agent and the Borrower agree that the costs of obtaining such a security
interest or perfection thereof are excessive in relation to the value to the
Lenders of the security to be afforded thereby and (vi) other exceptions to be
mutually agreed upon or that are usual and customary for facilities of this type
consistent with Sponsor Precedent but take into account current similar
transactions. Mandatory Prepayments:    None.

Voluntary Prepayments and

Reductions in Commitments:

   Voluntary reductions of the unutilized portion of the Revolving Facility
commitments and voluntary prepayments of borrowings under the Revolving Facility
will be permitted at any time, in minimum principal amounts to be agreed upon,
without premium or penalty (except as provided below), subject to reimbursement
of the Lenders’ redeployment costs in the case of a prepayment of Adjusted LIBOR
borrowings other than on the last day of the relevant interest period.

 

A- 5



--------------------------------------------------------------------------------

 

Documentation:    The definitive documentation for the Revolving Facility (the
“Revolver Documentation”) will based on, and be substantially consistent with
the Sophos Credit Agreement, and related guarantee agreements executed and/or
delivered in connection therewith, with such changes as are necessary to take
into account the specific nature of the business of the Company and will contain
only those conditions to borrowing, representations, warranties, covenants and
events of default expressly set forth in this Term Sheet, together with other
customary loan document provisions. Representations and Warranties:    Limited
to the following (to be applicable to the Borrower and its restricted
subsidiaries only): organizational status and good standing; power and
authority, qualification, execution, delivery and enforceability of Revolver
Documentation; with respect to Revolver Documentation, no violation of, or
conflict with, law, organizational documents or agreements; compliance with law;
litigation; margin regulations; governmental approvals; Investment Company Act;
accurate and complete disclosure; accuracy of historical financial statements;
no material adverse change (after the Closing Date); taxes; ERISA; subsidiaries;
intellectual property; environmental laws; use of proceeds; ownership of
properties; consolidated Closing Date solvency of the Borrower and its
subsidiaries; and status of the Revolving Facility as senior debt and designated
senior debt, subject, in the case of each of the foregoing representations and
warranties, to customary qualifications and limitations for materiality to be
provided in the Revolver Documentation and consistent with the Sophos Credit
Agreement. Conditions to Initial Borrowing:    The availability of the initial
borrowing and other extensions of credit under the Revolving Facility on the
Closing Date will be subject solely to the applicable conditions set forth in
the “Conditions to All Borrowings” section below and in Exhibit C to the
Commitment Letter. Conditions to All Borrowings:    The making of each extension
of credit under the Revolving Facility shall be conditioned upon (a) delivery of
a customary borrowing notice, (b) the accuracy of representations and warranties
in all material respects (subject, on the Closing Date, to the Certain Funds
Provisions) and (c) after the Closing Date, the absence of defaults or events of
default at the time of, or after giving effect to the making of, such extension
of credit.

 

A- 6



--------------------------------------------------------------------------------

Affirmative Covenants:    Limited to the following (to be applicable to the
Borrower and its restricted subsidiaries only): delivery of annual audited and
quarterly unaudited financial statements, annual budgets, accountants’ letters,
officers certificates, quarterly receivables reports and other information
reasonably requested by the Administrative Agent; notices of defaults and
litigation; inspections (subject to frequency (so long as there is no ongoing
event of default) and cost reimbursement limitations); maintenance of property
(subject to casualty, condemnation and normal wear and tear) and customary
insurance; maintenance of existence and corporate franchises, rights, licenses
and privileges; maintenance and inspection of books and records; payment of
taxes and similar claims; compliance with laws and regulations (including ERISA,
environmental and PATRIOT Act); additional security and Guarantors (subject to
limitations set forth above); use of proceeds; and changes in lines of business,
subject, in the case of each of the foregoing covenants, to exceptions and
qualifications to be provided in the Revolver Documentation. Negative Covenants:
  

Limited to the following (to be applicable to the Borrower and its restricted
subsidiaries) limitations on:

 

a)      the incurrence of debt;

 

b)      liens (which shall permit liens on cash or cash equivalents to secure
any put/call or similar arrangements with any institution (a “Designated
Institution”) with which the Borrower or any of its subsidiaries enters in
connection with any Sale of Target Shares required to be made to prevent the
Target from being delisted (a “Required Sale”);

 

c)      fundamental changes;

 

d)      asset sales (including sales of capital stock of restricted
subsidiaries) and sale leasebacks (which, in each case, shall permit any
Required Sales);

 

A- 7



--------------------------------------------------------------------------------

 

  

e)      restricted payments (which shall permit the Borrower or any of its
subsidiaries to hold promissory notes from Designated Institutions in connection
with any Required Sales); and

 

f)      transactions with affiliates.

 

The negative covenants will be incurrence-based covenants that will correspond
to the covenants in the Notes.

Financial Covenant:   

Consolidated Total Leverage Ratio (to be defined in a manner consistent with
Sponsor Precedent), to be tested quarterly with levels to be set with a cushion
to EBITDA of 35% above the agreed Company’s model for the first two years
following the Closing Date, with levels thereafter to be agreed, but in no event
to be less than 35% above the agreed Company’s model.

 

The Consolidated Total Leverage Ratio shall apply at the end of any period of
four consecutive fiscal quarters when the sum of the outstanding loans under the
Revolving Facility and the face amount of all letters of credit issued under the
Revolving Facility at such time (collectively, the “Total Outstandings”) exceeds
the Borrowing Base at such time, and shall cease to apply when Total
Outstandings have been below the Borrowing Base for 30 consecutive days. If the
Borrower is not in compliance with the required Consolidated Total Leverage
Ratio at any prescribed time, the Borrower will have a number of days to be
agreed in excess of 30 days in which to regain compliance as described above.
During such period there will be no Event of Default as a result of the failure
to be in compliance with the foregoing financial covenant.

Unrestricted Subsidiaries:    The Revolver Documentation will contain provisions
pursuant to which, subject to limitations on loans, advances, guarantees and
other investments in, unrestricted subsidiaries, the Borrower will be permitted
to designate any existing or subsequently acquired or organized subsidiary as an
“unrestricted subsidiary” and subsequently re-designate any such unrestricted
subsidiary as a restricted subsidiary so long as, after

 

A- 8



--------------------------------------------------------------------------------

 

   giving effect to any such designation or re-designation, no default or event
of default shall be continuing; provided that no restricted subsidiary can be
designated an unrestricted subsidiary if it was previously an unrestricted
subsidiary. Unrestricted subsidiaries will not be subject to the representation
and warranties, affirmative or negative covenant or event of default provisions
of the Revolver Documentation and the results of operations and indebtedness of
unrestricted subsidiaries will not be taken into account for purposes of
determining compliance with the ratios contained in the Revolver Documentation.
Events of Default:    Limited to the following (to be applicable to the Borrower
and its restricted subsidiaries only): nonpayment of principal when due;
nonpayment of interest or other amounts after a customary five business day
grace period; violation of covenants (subject, in the case of certain of such
covenants, to a thirty day grace period); incorrectness of representations and
warranties in any material respect; cross default and cross acceleration to
material indebtedness; bankruptcy or other insolvency events of the Borrower or
its material subsidiaries (with a customary grace period for involuntary
events); material monetary judgments; ERISA events; actual or asserted
invalidity of security in material Collateral or material guarantees; and change
of control. Voting:    Amendments and waivers of the Revolver Documentation will
require the approval of Lenders holding more than 50% of the aggregate amount of
the loans and commitments under the Revolving Facility, except that (i) the
consent of each Lender directly and adversely affected thereby shall be required
with respect to: (A) increases in the commitment of such Lender, (B) reductions
of principal, interest or fees and (C) extensions of final maturity, (ii) the
consent of 100% of the Lenders will be required with respect to (A)
modifications to any of the voting percentages and (B) releases of all or
substantially all the Collateral or Guarantors, and (iii) customary protections
for the Administrative Agent, the Swingline Lender and the Issuing Banks will be
provided.

 

A- 9



--------------------------------------------------------------------------------

 

   The Revolver Documentation shall contain customary provisions for replacing
non-consenting Lenders in connection with amendments and waivers requiring the
consent of all Lenders or of all Lenders directly affected thereby so long as
Lenders under the relevant facilities holding at least 50% of the aggregate
amount of the loans and commitments under the Revolving Facility shall have
consented thereto. Cost and Yield Protection:    The Revolver Documentation will
include customary tax gross-up, cost and yield protection provisions. The
obligation of the Borrower and the Guarantors to gross up for and/or to
indemnify Lenders for taxes imposed on payments will be subject to the customary
mitigation requirements and other exceptions, including the requirement to
provide applicable tax related documentation. Assignments and Participations:   

The Lenders will be permitted to assign loans and/or commitments under the
Revolving Facility with the consent of the Borrower and the Administrative Agent
(in each case not to be unreasonably withheld or delayed); provided that no
consent of the Borrower shall be required (i) after the occurrence and during
the continuance of a payment or bankruptcy Event of Default or (ii) if such
assignment is an assignment to another Lender, an affiliate of a Lender or an
approved fund.

 

Each assignment (other than to another Lender, an affiliate of a Lender or an
approved fund) will be in an amount of an integral multiple of $2,500,000 (or
lesser amounts, if agreed between the Borrower and the Administrative Agent) or,
if less, all of such Lender’s remaining loans and commitments of the applicable
class. Assignments will be by novation. The Administrative Agent shall receive a
processing and recordation fee of $3,500 for each assignment (it being
understood that such recordation fee shall not apply to any assignments by any
of the Initial Lenders or any of their affiliates).

   The Lenders will be permitted to sell participations in loans and commitments
without restriction in accordance with applicable law. Voting rights of
participants shall be limited to matters set forth under “Voting” above with
respect to which the unanimous vote of all Lenders (or all directly and
adversely affected Lenders, if the participant is directly and adversely
affected) would be required.

 

A- 10



--------------------------------------------------------------------------------

 

Expenses and Indemnification:   

The Borrower shall pay, if the Closing Date occurs, all reasonable and
documented or invoiced out-of-pocket costs and expenses of the Administrative
Agent and the Commitment Parties (without duplication) associated with the
syndication of the Revolving Facility and the preparation, execution and
delivery, administration, amendment, modification, waiver and/or enforcement of
the Revolver Documentation (including the reasonable fees, disbursements and
other charges of counsel identified herein or otherwise retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed)).

 

The Borrower will indemnify the Administrative Agent, the Commitment Parties,
the Lenders and their affiliates, and the officers, directors, employees,
advisors, agents and other representatives of the foregoing, and hold them
harmless from and against all losses, claims, damages, liabilities and
reasonable and documented or invoiced out-of-pocket fees and expenses (including
reasonable fees, disbursements and other charges of one counsel for all
indemnified parties and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for all indemnified parties (and, in the case of an
actual or perceived conflict of interest, where the indemnified person affected
by such conflict informs the Borrower of such conflict and thereafter retains
its own counsel, of another firm of counsel for such affected indemnified
person)) of any such indemnified person arising out of or relating to any claim
or any litigation or other proceeding (regardless of whether such indemnified
person is a party thereto and whether or not such proceedings are brought by the
Borrower, its equity holders, its affiliates, creditors or any other third
person) that relates to the Transactions, including the financing contemplated
hereby; provided that no indemnified person will be indemnified for any loss,
claim, damage, liability, cost or expense to the extent it has resulted from (i)
the gross negligence or willful misconduct of such person or any of its
affiliates or controlling persons or any of the officers, directors, employees,
agents, advisors, or members of any of the foregoing (as determined by a court
of competent jurisdiction in a final and non-appealable decision), (ii) a breach
by any such person or one of its affiliates or (iii) disputes between and among
indemnified persons.

 

A- 11



--------------------------------------------------------------------------------

 

Governing Law and Forum:    New York. Counsel to the Administrative Agent and
the Joint Lead Arrangers:    Shearman & Sterling LLP (together with appropriate
local counsel).

 

A- 12



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT A

 

Interest Rates:    Initially, the interest rates under the Revolving Facility
will be as follows:    At the option of the Borrower, Adjusted LIBOR plus 4.50%
or ABR plus 3.50%.    With respect to swingline borrowings, ABR or an overnight
sterling or euro rate to be agreed, as applicable, plus 3.50%.    The Borrower
may elect interest periods of 1, 2, 3 or 6 months (or, if agreed by all Lenders,
9 or 12 months) for Adjusted LIBOR or Adjusted EURIBOR borrowings.   
Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans).    Interest shall be payable in arrears (a) for loans accruing interest
at a rate based on Adjusted LIBOR or Adjusted EURIBOR, at the end of each
interest period and, for interest periods of greater than 3 months, every three
months, and on the applicable maturity date and (b) for loans accruing interest
based on the ABR, quarterly in arrears and on the applicable maturity date.   
ABR is the Alternate Base Rate, which is the highest of (i) the prime commercial
lending rate published by the Wall Street Journal as the “prime rate”, (ii) the
Federal Funds Effective Rate plus 1/2 of 1.0% and (iii) the one-month Adjusted
LIBOR rate plus 1.0% per annum.    Adjusted LIBOR is the London interbank
offered rate for dollars, adjusted for statutory reserve requirements. Letter of
Credit Fee:    A per annum fee equal to the spread over Adjusted LIBOR under the
Revolving Facility will accrue on the aggregate face amount of outstanding
letters of credit under the Revolving Facility, payable in arrears at the end of
each quarter and upon the termination of the respective letter of credit, in
each case for the actual number of days elapsed over a 360-day year. Such fees
shall be distributed to the Lenders pro rata in accordance with the amount of
each such Lender’s Revolving Facility commitment, with exceptions for defaulting
Lenders. In addition, the Borrower shall pay to each Issuing Bank, for its own
account, (a) a fronting fee equal to 0.25% per annum upon of the aggregate face
amount of outstanding letters of credit, payable in arrears at the end of each
quarter and upon the termination of the Revolving Facility, calculated based
upon the actual number of days elapsed over a 360-day year, and (b) customary
issuance and administration fees.

 

Annex I to Exhibit A- 1



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT A

 

Commitment Fees:    The Borrower shall pay a commitment fee of 0.75% per annum
on the average daily unused portion of the Revolving Facility, payable quarterly
in arrears commencing from the Closing Date, calculated based upon the actual
number of days elapsed over a 360-day year. Such fees shall be distributed to
the Lenders pro rata in accordance with the amount of each such Lender’s
Revolving Facility commitment, with exceptions for defaulting Lenders.

 

Annex I to Exhibit A- 2



--------------------------------------------------------------------------------

 

CONFIDENTIAL   EXHIBIT B

Project Pluto

$700,000,000 Senior Unsecured Increasing Rate Bridge Loans

Summary of Principal Terms and Conditions3

 

Borrower:    iGate Corporation. Bridge Loans:    Senior Unsecured Increasing
Rate Bridge Loans (the “Bridge Loans”). Uses of Proceeds:    The proceeds of the
Bridge Loans will be used by the Borrower to pay a portion of the consideration
for the Acquisition and the Subsequent Share Purchases and costs and expenses
related to the Transactions. Principal Amount:    $700 million. The foregoing
amount shall be reduced to $596 million in the event that no Subsequent Share
Purchases are required. To the extent of any Subsequent Share Purchases between
0% and 20% of the outstanding Target shares, the principal amount of the Bridge
Loans shall be the linear interpolation between $596 million and $700 million
based on the amount of such Subsequent Share Purchases. Guarantees:    All
obligations of the Borrower under the Bridge Facility (the “Borrower
Obligations”) will be unconditionally guaranteed jointly and severally on a
senior basis by each entity that guarantees the Revolving Facility. Interest
Rates:    Interest for the first three-month period commencing on the Closing
Date shall be payable at the London interbank offered rate (“LIBOR”) for U.S.
dollars (for interest periods of 1, 2, 3 or six months, as selected by the
Borrower) plus 725 basis points (the “Initial Margin”). Interest for the
three-month period commencing at the end of such initial three-month period
shall be payable at prevailing LIBOR for the interest period selected by the
Borrower plus the Initial Margin plus 50 basis points. Thereafter, interest
shall increase by an additional 50 basis points at the beginning of each
three-month period subsequent to such initial nine-month period for so long as
the Bridge Loans are outstanding. The Bridge Loans shall have a LIBOR floor
equal to 1.75% per annum.

 

3

All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet is attached.

 

B-1



--------------------------------------------------------------------------------

 

   Notwithstanding anything to the contrary set forth above, at no time, other
than as provided in the second succeeding paragraph, shall the per annum yield
on the Bridge Loans exceed (i) 12.00%, in the event the Closing Date shall occur
on or prior to April 30, 2011, (ii) 12.50%, in the event that the Closing Date
occurs after April 30, 2011 but on or prior to the date that is 180 days
following the date of the Commitment Letter, and (iii) 13.00% , in the event
that the Closing Date occurs after the date that is 180 days following the date
of the Commitment Letter (the “Total Cap”). Interest Payments:    Interest on
the Bridge Loans will be payable in cash quarterly in arrears. Default Rate:   
The applicable interest rate plus 2.0% on overdue amounts.    Notwithstanding
anything to the contrary set forth herein, in no event shall any cap or limit on
the yield or interest rate payable with respect to the Bridge Loans, the Term
Loans or the Exchange Notes affect the payment of any default rate of interest
in respect of any Bridge Loans, Term Loans or Exchange Notes. Maturity:    The
Bridge Loans will mature on the first anniversary of the date of funding of the
Bridge Loans (the “Maturity Date”). On the Maturity Date, any Bridge Loan that
has not been previously repaid in full will be, subject to the absence of a
bankruptcy or insolvency event of default, automatically converted into a senior
unsecured term loan (each a “Term Loan”) due on the date that is five years
after the date of funding of the Bridge Facility (the “Extended Maturity Date”).
The date on which Bridge Loans are converted into Term Loans is referred to as
the “Conversion Date”. At any time on or after the Conversion Date, at the
option of the applicable Lender, the Term Loans may be exchanged in whole or in
part for senior unsecured exchange notes (the “Exchange Notes”) having an equal
principal amount; provided that no Exchange Notes shall be issued until the
Borrower shall have received requests to issue at least $50 million in aggregate
principal amount of Exchange Notes.

 

B-2



--------------------------------------------------------------------------------

 

   The Term Loans will be governed by the provisions of the Bridge Loans
Documents (as defined below) and will have the same terms as the Bridge Loans
except as expressly set forth on Annex I hereto. The Exchange Notes will be
issued pursuant to an indenture that will have the terms set forth on Annex II
hereto. Mandatory Prepayment:    The Bridge Loans shall be prepaid at 100% of
the outstanding principal amount thereof with, subject to certain agreed
exceptions consistent with Sponsor Precedent but taking into account current
similar transactions, (i) the net proceeds from the issuance of the Notes; (ii)
the net proceeds from the issuance of any Refinancing Debt (to be defined) and
(iii) the net proceeds from any non-ordinary course asset sales by the Borrower
or any of its subsidiaries (excluding proceeds from any Required Sale), in each
case subject to the right of the Borrower to reinvest such proceeds if such
proceeds are reinvested (or committed to be reinvested) within 12 months (and if
committed within 12 months, reinvested within 6 months thereafter). The Borrower
will also be required to prepay the Bridge Loans following the occurrence of a
Change of Control (to be defined in a manner consistent with Sponsor Precedent
but taking into account current similar transactions) at 100% of the outstanding
principal amount thereof. Optional Prepayment:    The Bridge Loans may be
prepaid, in whole or in part, at par plus accrued and unpaid interest upon not
less than three days’ prior written notice, at the option of the Borrower at any
time. Right to Resell Bridge Loans:    Each Lender shall have the absolute and
unconditional right to resell or assign the Bridge Loans or commitments held by
it in compliance with applicable law to any third party at any time; provided
that, for the six month period commencing on the Closing Date and so long as no
event of default exists, the consent of the Borrower (not to be unreasonably
withheld) shall be required with respect to any assignment that would result in
the Agents collectively holding less than 50.1% of the aggregate outstanding
principal amount of the Bridge Loans. The Administrative Agent shall receive a
processing and recordation fee of $3,500 for each assignment.

 

B- 3



--------------------------------------------------------------------------------

 

   The Lenders will be permitted to sell participations in loans and commitments
without restriction. Voting rights of participants shall be limited to matters
in respect of (a) increases in commitments participated to such participants,
(b) reductions of principal, interest or fees, (c) extensions of final maturity
or the due date of any interest or fee payment, (d) releases of the guarantees
of all or substantially all Guarantors and (e) changes in voting threshold. The
definitive credit documentation will contain customary yank-a-bank provisions.
Representations and Warranties:    The definitive documentation relating to the
Bridge Loans (the “Bridge Loans Documents”) will contain representations and
warranties relating to the Borrower and its restricted subsidiaries usual and
customary for financings of this kind consistent with Sponsor Precedent but
taking into account current similar transactions and limited to the following:
corporate status, authority, execution, delivery and enforceability,
qualification and power, binding effect, ownership of property, no violation of
law, charter documents or agreements, litigation, margin regulations,
governmental approvals, Investment Company Act, accuracy of disclosure,
financial statements and no material adverse change, taxes, ERISA, subsidiaries,
intellectual property, environmental laws, and consolidated closing date
solvency. Covenants:    The Bridge Loans Documents will contain such affirmative
and negative covenants as are usual and customary for bridge loan financings of
this type and consistent with Sponsor Precedent but taking into account current
similar transactions, it being understood and agreed that the covenants of the
Bridge Loans (and the Term Loans and the Exchange Notes) will be
incurrence-based covenants based on those contained in the preliminary offering
memorandum or prospectus used to market the Notes prior to the Closing Date;
prior to the Maturity Date, the covenants of the Bridge Loans will be more
restrictive than those of the Term Loans and the Exchange Notes, as reasonably
agreed by the Joint Lead Arrangers and the Borrower consistent with Sponsor
Precedent but taking into account current similar transactions. The covenants
applicable to the Bridge Loans, the Term Loans and the Exchange Notes will
permit any Required Sales in the same manner as such sales will be permitted by
the covenants applicable to the Revolving Facility.

 

B-4



--------------------------------------------------------------------------------

 

Events of Default:    The Bridge Loans Documents will contain such events of
default (including grace periods) as are usual and customary for bridge loan
financings of this type and consistent with Sponsor Precedent but taking into
account current similar transactions, consisting of nonpayment of principal,
interest or other amounts; violation of covenants; incorrectness of
representations and warranties in any material respect; cross payment default at
maturity and cross acceleration, in each case to material indebtedness;
bankruptcy; material judgments; ERISA events; and actual or asserted invalidity
of guarantees. Voting:    Amendments and waivers of the definitive credit
documentation will require the approval of Lenders holding more than 50% of the
aggregate amount of the loans and commitments under the Bridge Facility, except
that the consent of each Lender adversely affected thereby shall be required
with respect to (a) increases in the commitment of such Lender, (b) reductions
of principal, interest or fees, (c) extensions of final maturity or the due date
of any interest or fee payment, (d) releases of the guarantees of all or
substantially all Guarantors and (e) changes in voting thresholds. Cost and
Yield Protection:    Usual for facilities and transactions of this type and
consistent with Sponsor Precedent but taking into account current similar
transactions. Expenses and Indemnification:    If the Closing Date occurs, all
reasonable out-of-pocket expenses of the Joint Lead Arrangers and the Agents
(without duplication) associated with the syndication of the Bridge Facility and
with the preparation, execution and delivery, administration, waiver or
modification and enforcement of the definitive documentation for the Bridge
Facility (including the reasonable fees, disbursements and other charges of
counsel) are to be paid by the Borrower. The Borrower will indemnify the

 

B- 5



--------------------------------------------------------------------------------

 

   Joint Lead Arrangers, the Agents, and the Lenders and hold them harmless from
and against all reasonable costs, expenses (including reasonable fees,
disbursements and other charges of counsel) and liabilities of the Joint Lead
Arrangers, the Agents and the Lenders arising out of or relating to any claim or
any litigation or other proceeding (regardless of whether the Joint Lead
Arrangers, the Agents or any Lender is a party thereto) that relates to the
Transactions, including the financing contemplated hereby, the Acquisition or
any transactions connected therewith; provided that none of the Joint Lead
Arrangers, the Agents or any Lender will be indemnified for any cost, expense or
liability to the extent it has resulted from the gross negligence, bad faith or
willful misconduct of such person or any of the officers, directors, employees,
agents or members of any of the foregoing or a material breach of the definitive
documentation by such person (provided that the Agents and the Lenders shall
remain indemnified in such cases acting in such capacities to the extent
otherwise entitled to indemnification). Governing Law:    New York. Counsel to
the Agenta and the Joint Lead Arrangers:    Shearman & Sterling LLP (together
with appropriate local counsel).

 

B- 6



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT B

Term Loans

 

Maturity:    The Term Loans will mature on the date that is five years after the
funding of the Bridge Loans. Interest Rate:    The Term Loans will bear interest
at an interest rate per annum (the “Term Loan Interest Rate”) equal to the sum
of the Conversion Rate plus the Conversion Spread (each determined as set forth
below); provided that the Term Loan Interest Rate for any such Term Loan shall
not at any time exceed a rate equal to the Total Cap. Interest shall be payable
on the last day of each fiscal quarter of the Borrower and on the maturity date
of the Term Loans, in each case payable in arrears and computed on the basis of
a 360 day year. Interest will be payable in cash.    The “Conversion Rate” means
the per annum rate (other than any Default Rate if applicable at such time) in
effect for the Bridge Loans on the date immediately prior to the Conversion
Date.    The “Conversion Spread” will equal, with respect to any Term Loan,
0.50% during the three-month period commencing on the Conversion Date for such
Term Loan and shall increase by 0.50% per annum at the beginning of each
subsequent three-month period. Guarantees:    Same as Bridge Loans. Covenants,
Defaults and Mandatory Prepayments:    Upon and after the Conversion Date, the
covenants, mandatory prepayments and defaults which would be applicable to the
Exchange Notes, if issued, will also be applicable to the Term Loans in lieu of
the corresponding provisions of the Bridge Loans Documents. Optional Prepayment:
   The Term Loans may be prepaid, in whole or in part, at par, plus accrued and
unpaid interest upon not less than three days’ prior written notice, at the
option of the Borrower at any time.

 

Annex I to Exhibit B-1



--------------------------------------------------------------------------------

ANNEX II to

EXHIBIT B

Exchange Notes

 

Issue:    The Exchange Notes will be issued under an Indenture capable of being
qualified under the Trust Indenture Act of 1939, as amended. Maturity:    The
Exchange Notes will mature on the date that is five years after the date of
funding of the Bridge Loans. Interest Rate:    The Exchange Notes will bear
interest payable semi-annually at a rate equal to the Term Loan Interest Rate
(subject to the Total Cap applicable to the Term Loans); provided that any
Lender that surrenders Term Loans in exchange for Exchange Notes may, if
necessary for a bona fide sale at such time of the subject Exchange Notes to a
non-affiliated third party, elect to have the interest rate fixed at the rate in
effect on the date of such exchange. Interest will be payable in cash.
Guarantees:    Same as Bridge Loans. Repurchase upon Change of Control:    The
Borrower will be required to make an offer to repurchase the Exchange Notes
following the occurrence of a Change of Control (to be defined consistent with
Sponsor Precedent but taking into account current similar transactions) at a
price in cash equal to 101% (or 100% in the case of Exchange Notes the interest
rate for which has not been fixed in accordance with the terms hereof) of the
outstanding principal amount thereof, plus accrued and unpaid interest to the
date of repurchase. Optional Redemption:    If the interest rate on any Exchange
Notes has been fixed as set forth above, then, except as set forth below, such
Exchange Notes will be non callable until the third anniversary of the date of
funding of the Bridge Loans. Thereafter, each such Exchange Note will be
callable at par plus accrued interest plus a premium equal to one half of the
coupon on such Exchange Note during the fourth year following the date of
funding of the Bridge Loans and at the par plus accrued interest thereafter.   
Prior to the third anniversary of the date of funding of the Bridge Loans, the
Borrower may redeem such Exchange Notes at a make-whole price based on U.S.
Treasury notes with a maturity closest to the third anniversary of such funding
date plus 50 basis points.

 

Annex II to Exhibit B-1



--------------------------------------------------------------------------------

 

   Prior to the third anniversary of such funding date, the Borrower may redeem
up to 35% of such Exchange Notes with proceeds from an equity issuance at a
price equal to par plus the coupon on such Exchange Notes.    The optional
redemption provisions will be otherwise consistent with high yield debt
securities and consistent with Sponsor Precedent but taking into account current
similar transactions. Defeasance Provisions:    Customary for high yield debt
securities and consistent with Sponsor Precedent but taking into account current
similar transactions. Modification:    Customary for high yield debt securities
and consistent with Sponsor Precedent but taking into account current similar
transactions. Registration Rights:    The Borrower shall use commercially
reasonable efforts to file, within 90 days after the first issuance of Exchange
Notes (the date of such issuance, the “Issue Date”), and will use commercially
reasonable efforts to cause to become effective, as soon thereafter as
practicable, a shelf registration statement with respect to the Exchange Notes
(such registration statement, a “Shelf Registration Statement”) which Shelf
Registration Statement shall contain all financial statements required under the
Securities Act of 1933, as amended. If a Shelf Registration Statement is filed,
the Borrower will keep such Shelf Registration Statement effective and available
(subject to customary exceptions) until it is no longer needed to permit
unrestricted resales of the Exchange Notes; provided that in no event shall the
Borrower be required to keep such Shelf Registration Statement effective and
available for more than two years after the Issue Date. The Borrower shall cause
the Shelf Registration Statement to be declared effective by the date (the
“Effectiveness Date”) that is 240 days from the Issue Date. Any failure on the
part of the Borrower to cause the Shelf Registration Statement to be declared
effective in accordance with the preceding sentence is referred to as a
“Registration Default”. In the event of a Registration Default with respect to
any Exchange Note, the Borrower will pay liquidated damages in the form of
increased interest of $0.05 per week per $1,000 principal amount of such
Exchange Note to the holder of such Exchange Note, to the extent that such
holder is unable

 

Annex II to Exhibit B-2



--------------------------------------------------------------------------------

 

   to freely transfer such Exchange Note, from and including the Effectiveness
Date to but excluding the effective date of the Shelf Registration Statement
with respect to such Exchange Note. On the 90th day after the Effectiveness Date
with respect to any such Exchange Note, the liquidated damages shall increase by
an additional $0.05 per week per $1,000 principal amount and, on each 90 day
anniversary of the Effectiveness Date thereafter, shall increase by an
additional $0.05 per week per $1,000 principal amount to a maximum increase in
interest of $0.20 per week per $1,000 principal amount. The Borrower will also
pay such liquidated damages to the holder of an Exchange Note for any period of
time (subject to customary exceptions) following the effectiveness of the Shelf
Registration Statement with respect to such Exchange Note that such Shelf
Registration Statement is not available for sales thereunder. All accrued
liquidated damages will be paid in arrears on each semi-annual interest payment
date.    In lieu of a Shelf Registration Statement, the Borrower at its option
may file a registration statement with respect to notes having terms identical
to the Exchange Notes (the “Substitute Notes”) to effect a registered exchange
offer (the “Exchange Registration Statement”) in which the Borrower offers to
holders of Exchange Notes registered Substitute Notes in exchange for the
Exchange Notes. In such case, if the Exchange Registration Statement has not
been declared effective and an exchange offer for the Exchange Notes pursuant to
the Exchange Registration Statement has not been consummated by the
Effectiveness Date, the Borrower will pay liquidated damages in the form of
increased interest for the same periods and at the same rates as described in
the previous paragraph. Covenants:    Customary for high yield debt securities
and consistent with Sponsor Precedent but taking into account current similar
transactions. Events of Default:    Customary for high yield debt securities and
consistent with Sponsor Precedent but taking into account current similar
transactions.

 

Annex II to Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

Project Pluto

Summary of Additional Conditions Precedent

Except as otherwise set forth below, the initial borrowing under the Credit
Facilities shall be subject to the following additional conditions precedent:

1. The Acquisition shall have been consummated in accordance with the terms of
the Purchase Agreement, without giving effect to any amendments, modifications
or waivers thereto or consents thereunder that are materially adverse to the
Lenders without the consent of the Joint Lead Arrangers.

2. The Joint Lead Arrangers shall have received (a) audited consolidated balance
sheets of each of the Company and the Target and related statements of income,
changes in equity and cash flows of each of the Company and the Target for the
three most recently completed fiscal years ended at least 90 days before the
Closing Date and (b) unaudited consolidated balance sheets and related
statements of income, changes in equity and cash flows of each of the Company
and the Target for each subsequent fiscal quarter after the most recent
statements delivered pursuant to clause (a) above ended at least 45 days before
the Closing Date (other than in respect of the quarter ended December 31, 2010).

3. The Joint Lead Arrangers shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Company as
of and for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days (or 90 days in case
such four-fiscal quarter period is the end of the Company’s fiscal year) prior
to the Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of the statement of income).

4. Subject to the Certain Funds Provisions, the Joint Lead Arrangers shall have
received (1) customary legal opinions from counsel to the Company, (2) a
customary solvency certificate from the chief financial officer of the Company
(certifying that after giving effect to the Transactions, the Company and its
subsidiaries on a consolidated basis, are solvent) and (3) other customary and
reasonably satisfactory closing and corporate documents, organizational
documents certified by public officials, resolutions, certificates and a notice
of borrowing. The Lenders shall have received on or prior to the Closing Date
all documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act, to the extent requested reasonably prior
to the Closing Date.

5. An equity contribution (which, to the extent comprised of other than common
equity, shall not be redeemable for at least a year after the maturity of the
Term Loans and Exchange Notes, does not require cash interest payments prior to
the date that is at least one year after the maturity of the Term Loans and
Exchange Notes, cannot be optionally redeemable for cash by the holders, and
cannot include covenants the failure of which to be satisfied would cause the
Company to have to redeem such equity for cash) shall have been made by the
Sponsor or funds advised by its affiliated management companies in an amount
that when combined with the proceeds of the Bridge Loans and/or the Notes, cash
on the Company’s balance sheet and other sources of funding shall be sufficient
to consummate the Acquisition and the Subsequent Share Purchases, but shall, in
any event, not be less than $250 million.

 

C- 1



--------------------------------------------------------------------------------

6. Payment of all fees due to the Commitment Parties required to be paid on the
Closing Date from the proceeds of the funding under the Credit Facilities under
the terms of Fee Letter.

7. The absence of any injunction or other form of temporary restraining order
with respect to the Transactions or the Credit Facilities.

8. The Borrower shall have entered into an engagement letter (the “Engagement
Letter”) with respect to debt securities offerings undertaken to finance the
Acquisition and the Subsequent Share Purchases with investment banks and on
terms and reasonably satisfactory to the Agents.

 

C- 2